DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method of heating direct reduced iron, classified in C21B13/026.
II. Claim 15-20, drawn to a system for heating direct reduced iron, classified in F27B 9/067.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case the process could be performed by providing a gas-fired or resistive furnace, and the system could be used to heat another material, such as steel scrap or iron ore.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant's Representative Christopher Bernard on 22 August 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 21 June 2021 is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Claim Objections
Claims 9-10 are objected to because of the following informalities: 
Claim 9: “the coils” in line 2 should read “the induction heating coils” to use consistent terminology with parent claim 6
Claim 10: “induction coils” in line 3 should read “induction heating coils” to use consistent terminology with parent claim 6
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein… the heating element comprises rectangular pancake induction coils" and parent claim 6 recites the limitation “wherein the heating element comprises induction heating coils”. The limitation is indefinite as it is unclear whether
Claim 11 is further limiting the heating element to, in addition to comprising induction heating coils as required by parent claim 6, also comprises separate rectangular pancake induction coils
Claim 11 is further limiting the type of induction heating coils of parent claim 6 to be rectangular pancake induction coils
Correction is required.
Claim 12 recites the limitation "reheating the direct reduced iron”. The limitation is indefinite as it is unclear whether:
Claim 12 is using “reheating” to merely refer to the heating of direct reduced iron performed in parent claim 1
Claim 12 is requiring in addition to the heating of direct reduced iron performed in parent claim 1, a separate reheating step to 700-750 C
Correction is required.
Claim 13 recites the limitation "preheating the direct reduced iron”. The limitation is indefinite as it is unclear whether:
Claim 13 is using “preheating” to merely refer to the heating of direct reduced iron performed in parent claim 1
Claim 13 is requiring in addition to the heating of direct reduced iron performed in parent claim 1, a separate preheating step to about 1000 C or greater.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hoffman et al. (US 20030097908 A1) with evidence from Dictionary of Energy.
Regarding claim 1, Hoffman teaches a method of direct iron-making / steel-making via gas or coal-based direct reduction (Title) where iron charge material 10 such as DRI from a DRI shaft furnace 112 (Fig. 2, [0037]) is fed to a FHM furnace 14 and heated by a burner 20 in burner zone 25 (a method of heating direct reduced iron; Fig. 1, [0028]). Hoffman teaches that the material is then re-solidified and discharged from the FHM, screened, and fed to a melter 96 (Fig. 1, [0030]). As the FHM furnace heats DRI from a shaft furnace and discharges it to a melter, Hoffman reads on heating between a direct reduced iron source and processing equipment for the direct reduced iron. The Examiner notes while Hoffman does not teach the FHM furnace to be a “conduit heater assembly”, Dictionary of Energy defines a conduit to simply be a pipe able to convey material (pg. 106), and as material is conveyed through and heated in the FHM furnace, Hoffman reads on providing a conduit heater assembly and wherein the conduit heater assembly receives a flow of the direct reduced iron from the direct reduced iron source and heats the direct reduced iron as the direct reduced iron flows through the conduit heater assembly and to the processing equipment.
Regarding claim 2, Hoffman teaches iron charge material 10 may be hot DRI from a DRI shaft furnace 112 (wherein the direct reduced iron is hot direct reduced iron from a direct reduction shaft furnace; Fig. 2, [0037], claim 22).
Regarding claim 3, Hoffman teaches iron charge material 10 may be DRI from a DRI shaft furnace 112 (wherein the direct reduced iron source is a direct reduction shaft furnace; Fig. 2, [0037]). Hoffman teaches hot, pre-reduced metallized iron charge, or other metallized iron-bearing product charge material from holding bin 21 is fed to the furnace (wherein the direct reduced iron source is a hot reduced iron feed bin; [0027]).
	Regarding claim 4, Hoffman teaches that the material treated by the FHM is discharged, screened, and fed to a melter 96 (Fig. 1, [0030]).
Claim(s) 1, 3-6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (EP 3495512 A1, original English language document) with evidence from Dictionary of Energy.
Regarding claim 1, Lee teaches a molten iron manufacturing apparatus [0001] where a series of reducing furnaces 20 are used to reduce fine iron ore with reducing gas, and reduced iron (i.e. direct reduced iron, DRI) is fed to a storage bin 40 (Fig. 1, [0036]). Lee teaches the storage bin comprises a supply bin 41 (analogous to a hot direct reduced iron feed bin), which feeds the DRI in the form of hot compacted iron, HCI, [0006] to a back-pressure equalization bin 42, which is heated by a heat supply device 50 (a direct reduced iron source, a method for heating direct reduced iron; Fig. 1-2, [0049]). Lee teaches the DRI is then fed to an input bin 43 and to a gasification melting furnace 10 (processing equipment for the direct reduced iron; [0036, 0044, 0048]). The Examiner notes while Lee does not teach the back-pressure equalization bin heated by the heat supply device to be a “conduit heater assembly”, Dictionary of Energy defines a conduit to simply be a pipe able to pass material (pg. 106). As material passes through and is heated in the back-pressure equalization bin of Lee, Lee reads on a providing a conduit heater between the assembly between the direct reduced iron source and the processing equipment and wherein the conduit heater assembly receive a flow of the direct reduced iron from the direct reduced iron source and heats the direct reduced iron as the direct reduced iron flows through the conduit heater assembly and to the processing equipment.
Regarding claim 3, Lee teaches the storage bin 40 comprises a supply bin 41 which receives DRI from a series of reducing furnaces 20 (Fig. 1, [0036, 0044]). The Examiner notes as DRI is conveyed to the supply bin without any form of cooling, one of ordinary skill would recognize the DRI to still be at elevated temperature compared to ambient temperature, supply bin 41 reading on a hot direct reduced iron feed bin.
Regarding claim 4, Lee teaches the DRI is fed from storage bin 40 to a gasification melting furnace 10 (wherein the processing equipment is a melter; Fig. 1, [0036]).
Regarding claim 5, Lee teaches a back-pressure equalization bin 42 (analogous to a conduit) which receives DRI from supply bin 41 (conduit configured to receive a flow of direct reduced iron; Fig. 1, [0044]). Lee teaches a heat supply device is installed on the back-pressure equalization bin 42 which supplies heat by induction heating (a heating element disposed adjacent to the conduit; Fig. 2 [0045-0047]). Lee teaches the heat supply device includes a high-frequency generator 1 (analogous to a power supply) which generates high-frequency electric power to be applied to the induction coil 3, and the agglomerated reduced iron is heated as the high-frequency electric power flowing through the induction coil 3 (wherein the heating element is configured to transfer energy from a power supply in the form of heat to the conduit and heat the flow of direct reduced iron through the conduit; Fig. 2, [0045, 0048]).
Regarding claim 6, Lee teaches the heating element comprises induction heating coils [0045].
Regarding claim 12, Lee teaches the HCI was heated to 700° C (reheating the direct reduced iron to between about 700° C to 750° C; Fig. 5, [0061]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee with evidence from Dictionary of Energy as applied to claim 1 above, and further in view of Hoffman and da Rocha et al. (Computational Analysis of The Performance of Shaft Furnaces with Partial Replacement of The Burden with Self-Reducing Pellets Containing Biomass).
Regarding claim 2, Lee teaches a series of reducing furnaces 20 are used to reduce fine iron ore with reducing gas, and reduced iron (i.e. direct reduced iron, DRI), but is silent to the type of reducing furnaces employed.
Hoffman teaches DRI may be produced in a reducing furnace such as a shaft furnace prior to a further heating before melting [0026,0037].
Da Rocha teaches shaft furnace used in direct reduction processes has some advantages, such as lower energy demand due the absence of metal melting, and the use of different sources of reducing agents, the use of reformed gas as a reducing agent in the fuel option (pg. 1 paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used shaft furnaces as taught by Hoffman as the reducing furnaces of Lee in order to reduce energy demand, increase the number of options for reducing agents, and allow for use of reforming gas as a reducing gas as taught by da Rocha. Lee, Hoffman, and da Rocha are analogous as they are all drawn to processes of producing and treating DRI.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee with evidence from Dictionary of Energy as applied to claim 5 above, and further in view of Gorin et al. (US 5332200 A).
Regarding claim 7, Lee teaches the induction coils are embedded within the refractory wall of the back-pressure equalization bin 42 (wherein the heating element is within the insulated outer pipe; [0046]), but does not teach an inner pipe.
Gorin teaches a segmented ceramic liner for induction furnaces (Title) for metallurgical applications (Col. 3 lines 42-45), where a furnace liner 30 located radially inward from induction heating coils 22, which are located radially inwardly spaced from the shell 12 containing insulation 28 (an inner pipe forming an inner conduit located inside the insulated outer pipe; Fig. 1, Col. 4 lines 5-15, Col. 3 lines 54-56, 64-66). Gorin teaches the furnace to be capable of receiving metals (Col. 3 lines 40-43) which one of ordinary skill would recognize to include direct reduced iron. Gorin teaches the materials are selected for the liner 30 based on their resistance to thermomechanical damage (Col. 7 lines 44-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the liner of Gorin to the back-pressure-equalization bin of Lee in order to protect the refractory material of Lee against thermochemical damage as taught by Gorin. Lee and Gorin are analogous as both teach induction furnaces used for metallurgical applications.
Regarding claim 8, modified Lee teaches the inductive coil is made by processing a copper tube in the form of a coil (wherein the heating element comprises conductive metal tubing induction coils; Lee: [0046]). Lee teaches the induction coil 3 generates an electrical resistance heating mechanism caused by a hysteresis loss and a surface eddy current loss in metal iron in the agglomerated reduced iron inputted in the back-pressure-equalization bin 42 (Lee: [0048]). As eddy current is an electrical current induced by a magnetic field, Lee reads on the heating element configured to provide magnetic flux to indirectly heat the direct reduced iron. Modified Lee teaches the induction coils to be attached to the outer surface of the liner (conductive metal tubing induction coils affixed to an outer perimeter of the inner pipe within the insulated outer pipe; Fig. 1, Col. 4 lines 5-15).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee with evidence from Dictionary of Energy as applied to claim 5 above, and further in view of Motamedhashemi (US 20170058373 A1) and Kikuchi et al. (US 20060096675 A).
Regarding claim 9, Lee does not teach a carburizing gas injection or providing a flow of carburizing gas.
Motamedhashemi teaches methods and systems for increasing the carbon content of sponge iron in a reduction furnace (Title) where carburizing carbon-monoxide rich gas stream 20 is reacted with a partially or completely reduced iron oxide to produce Fe3C (a carburizing gas injection, providing a flow of carburizing gas; Fig. 1, [0020, 0038]). Motamedhashemi teaches the carburizing gas is fed in the transition or cooling zone following the primary reaction section of the furnace [0038]. Kikuchi teaches carburizing reduces the melting point of reduced iron [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a carbon-monoxide rich gas stream as taught by Motamedhashemi to the process of Lee in order to reduce the melting point of the resulting reduced iron as taught by Kikuchi as Lee seeks to minimize coal consumption during subsequent iron melting, and reducing the melting point of the DRI would reduce the amount of energy and therefore coal required to perform melting of the DRI. Lee, Motamedhashemi, and Kikuchi are analogous as they are directed to methods of treating DRI.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee with evidence from Dictionary of Energy as applied to claim 6 above, and further in view of Peidous et al. (WO 2019070699 A, original English language document) and Patel (US 5783141 A).
Regarding claim 10, Lee teaches heating the back-pressure equalization bin 42 analogous to a conduit heater assembly using induction, but is silent to the flow path of the bin and the type of induction coils used.
Peidous teaches an induction furnace (Abstract), comprising an annular gap that receives a flow of granular material between an inner and an outer crucible [0009-0010], an inner induction coil located in the inner crucible, and an outer induction coil arranged in the outer crucible (wherein the conduit transitions to an annular shaped flow path and the heating elements comprises a parallel set of induction coils; [0012]). 
Patel teaches an annular furnace (Title) and that the shape of furnace enables producing a uniform temperature profile over a significant portion of the heated furnace chamber (Col. 2 lines 19-23) and suppresses temperature profile disturbances from convection (Col. 2 lines 25-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an annular gap to receive the treated material as taught by Peidous in the back-pressure equalization bin of Lee in order to increase the uniformity of the temperature profile over the heated area as taught by Patel, improving control over the temperature of the bin and producing/maintaining a more uniform DRI product. Lee and Peidous and Patel are analogous as they are directed to vertical industrial induction furnaces. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee with evidence from Dictionary of Energy as applied to claim 6 above, and further in view of McGaffigan et al. (US 5376774 A, listed in IDS filed 21 June 2021) and further in view of Calderon (US 4464197 A).
Regarding claim 11, Lee teaches heating the back-pressure equalization bin 42 analogous to a conduit heater assembly using induction, but is silent to the flow path of the bin and the type of induction coils used. 
McGaffigan teaches a low emission induction heating coil (Title) for heating a metallic, preferably ferromagnetic, element, which comprises two coaxial coils of substantially equal diameter interconnected to produce out of phase magnetic fields that do not substantially interfere with one another as a result of the spacing between the coils (Abstract, Col. 2 lines 15-25). McGaffigan teaches the two coils are located between two additional coils that provide a structure with low external radiation (Abstract, Col. 2 lines 15-25) and radiation of magnetic flux is a problem particularly so as the knowledge of damage that can be caused by such external radiation increases (Col. 1 lines 42-44). McGaffigan teaches that the coils are rectangular (Fig. 7-8, claims 4-7, Col. 2 lines 26-30). 
Modified Lee is silent to the to the flow path of the bin. 
Calderon teaches a method for making iron by induction heating (Title) where a retort for the process preferably has a rectangular shape to give maximum efficiency and uniformity in heating and to ensure smooth descent of material (Col. 2 lines 41-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a rectangular pancake coil as taught by McGaffigan in the process of Lee as doing so would reduce external radiation, minimizing damage. Doing so would have been further obvious as Lee does not specify the type of induction coil used, and one of ordinary skill would look to the art to find an advantageous type of induction coil to use in the process, and would be motivated to use the coil of McGaffigan as it minimizes harmful external radiation.
It would have been further obvious to use a retort with a rectangular shape as taught by Calderon in the process of Lee to maximize efficiency and uniformity of heating further improving product consistency and saving energy, and to ensure smooth descent of material as taught by Calderon. Lee and Calderon are analogous as both are directed to induction heated components for heating DRI.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee with evidence from Dictionary of Energy as applied to claim 6 above, and further in view of Gintersdorfer et al. (DE 19900232 C1).
Regarding claim 13, Lee teaches with increasing temperature of hot compacted iron (HCI) that the coal consumption of the melting furnace is reduced (Fig. 5, [0061]), but is silent to a temperature of the back-pressure equalization bin 42 analogous to a conduit heater assembly.
Gintersdorfer teaches a process for the treatment of fine-grained, reduced iron ores [0001], where highly reduced sponge iron (i.e. DRI) is conducted into an induction coil where the sponge iron is exposed to a high-frequency alternating magnetic field [0006] which causes iron powder to form a protective layer around the material [0010]. Gintersdorfer teaches iron sponge treated at temperatures of 900 to 1000° C can be used without problems in a melting apparatus [0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a temperature of 900 to 1000° C as taught by Gintersdorfer in the process of Lee as doing so would predictably further decrease the amount of coal required to operate the melting furnace of Lee, saving on cost. Lee and Gintersdorfer are analogous as both are directed to processes for heating DRI prior to use in a melting apparatus.
The Examiner notes that while Lee teaches feeding hot compacted iron (i.e. DRI that has already been agglomerated) to the back-pressure equalization bin 42, Lee teaches the agglomeration to be optional [0010], and as Gintersdorfer teaches agglomeration of DRI by use of the 900 – 1000° C temperature range, it would have been further obvious to use the 900 – 1000° C temperatures of Gintersdorfer in the back-pressure equalization bin of Lee to eliminate the need for a separate agglomeration device/step, predictably decreasing cost and maintenance burden of the process and decreasing the number of intervening steps between the DRI source and the bin, limiting the amount of temperature loss prior to heating.
Gintersdorfer teaches a temperature range from 900-1000° C. This overlaps the claimed temperature of about 1000° C. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee with evidence from Dictionary of Energy as applied to claim 1 above, and further in view of Kikuchi and further in view of Kazemi et al. (Effect of Experimental Conditions on Cementite Formation During Reduction of Iron Ore Pellets).
Lee teaches reduction of iron ore to DRI using offgases from the melting furnace [0009] and the reducing gas to be produced from a carbon source [0022], but does not teach heating the hot direct reduced iron to about 730° C to stabilize cementite content and minimize decomposition. 
Kikuchi teaches that reduced iron is carburized in a carbon-rich atmosphere [0028], and that carburizing reduces the melting point of reduced iron [0035]. Kazemi teaches cementite (iron carbide) to be most stable from 730-750° C (pg. 3519, paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Kikuchi that the process of Lee would carburize iron and produce cementite, as the reducing gas of Lee is produced from carbonaceous material, and would be recognize by one of ordinary skill to be a carbon-rich gas. It would have been further obvious to maintain a temperature of 730-750° C as taught by Kazemi in the process of Lee in order to lower the melting point of the DRI as taught by Kikuchi, as Lee seeks to minimize coal consumption during subsequent iron melting, and reducing the melting point of the DRI would reduce the amount of energy and therefore coal required to perform melting of the DRI. Lee, Kikuchi, and Kazemi are analogous as they are directed to methods of treating DRI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733            


/VANESSA T. LUK/Primary Examiner, Art Unit 1733